Exhibit 10.2

 

FIRST AMENDMENT TO

RED ROBIN GOURMET BURGERS, INC.

AMENDED AND RESTATED

2007 PERFORMANCE INCENTIVE PLAN

 

1.                                       The Amended and Restated 2007
Performance Incentive Plan of Red Robin Gourmet Burgers, Inc., a Delaware
corporation (the “Company”), was approved by the Board of Directors on April 10,
2008, and submitted for approval by the Company’s stockholders, and approved, on
May 29, 2008 (the “Plan”).

 

2.                                       This First Amendment to Red Robin
Gourmet Burgers, Inc. Amended and Restated 2007 Performance Incentive Plan (this
“First Amendment”) was approved by the Compensation Committee of the Company’s
Board of Directors on March 3, 2010.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

 

3.                                       Section 3.2(g) of the Plan is hereby
amended and restated in its entirety to read as follows:

 

(g)                                 adjust the number of shares of Common Stock
subject to any award, adjust the price of any or all outstanding awards or
otherwise change previously imposed terms and conditions, in such circumstances
as the Administrator may deem appropriate, in each case subject to Sections 4
and 8.6 and the prohibition on repricing set forth in Section 8.14;

 

4.                                       The following new 8.14 shall be added
to the Plan, effective immediately:

 

8.14                           Prohibition on Repricing.  Subject to Section 4,
the Administrator shall not, without the approval of the stockholders of the
Corporation, (i) authorize the amendment of any outstanding award to reduce the
price per share, (ii) authorize the cancellation of any outstanding award in
exchange for the grant of an award having a lesser price per share, or
(iii) authorize the cancellation of any outstanding option or SAR in exchange
for cash, restricted stock or any other award.

 

4.                                       Except as provided in this First
Amendment, the Plan shall remain unchanged and continue in full force and
effect.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment has been executed by a duly authorized
officer of the Company as of the date specified below and effective as set forth
herein.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Annita M. Menogan

 

Name: Annita M. Menogan

 

Title: Senior Vice President and Chief Legal Officer

 

 

Dated: March 3, 2010

 

 

2

--------------------------------------------------------------------------------

 